
	

114 HR 2630 IH: Preserving Florida’s Coastal Communities Act
U.S. House of Representatives
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2630
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2015
			Mr. Jolly (for himself and Ms. Graham) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Gulf of Mexico Energy Security Act of 2006 to extend the moratorium on oil and gas
			 leasing and related activities in certain areas of the Gulf of Mexico.
	
	
 1.Short titleThis Act may be cited as the Preserving Florida’s Coastal Communities Act. 2.Moratorium on commercial industrial activity in certain areas of Gulf of MexicoSection 104(a) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note) is amended by striking June 30, 2022 and inserting June 30, 2027.
		
